TUTTLE, Chief Judge
(specially concurring) .
I concur in the result and in all that is said that is relevant to our decision. I write this brief concurring opinion only because I think that what is said about abstention is not appropriately a part of this opinion, and because I disagree with the major implications contained in the discussion of this subject. I can not conceive of our giving serious thought to abstaining in this case. I am not persuaded that we are not still guided in this area of the law by Meredith v. City of Winter Haven, 320 U.S. 228, 64 S.Ct. 7, 88 L.Ed. 9.